DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-17.

Claim Objections
Claim 1 is objected to because of the following informalities: “is a gel which contains” should be recited as --- in the form a gel containing.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Claim 1 contains two periods. Each claim must being with a capital letter and end with a period. Periods may not be used elsewhere in the claim except for abbreviations. See MPEP 608.01(m).  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: “sodium methylcellulose” should be recited as --- sodium carboxymethylcellulose ---.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: “and” in the last line should be recited as --- or ---.  Appropriate correction is required.

12 is objected to because of the following informalities: “to be help” should be recited as --- to help ---.  Appropriate correction is required.


Claim 17 is objected to because of the following informalities: “relief dry mouth” should be recited as --- relief of dry mouth ---.  Appropriate correction is required.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “characterized in that electrolytes: Sodium, Potassium, Chloride, Calcium, Phosphate, Magnesium, and Fluoride with excipients which are methylparaben, Sorbitol, sodium carboxymethylcellulose, flavor and colorant.” The claim is indefinite since the claim is incomplete. 



	Claim 1 recites “have a pH value adjust to between 6.75 and 7.” The claim is indefinite since it is unclear what has a pH value adjusted to between 6.75 and 7. For sake of compact prosecution, the Examiner has interpreted the composition to have a pH value adjusted to between 6.75 and 7. 

	Claim 7 recites wherein it contains one or more excipient agents. The claim is indefinite since it is unclear what “it” is referring to. It is unclear if “it” is referring to the gel or to another component. 

Claim 9 recites the limitation "the method" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is not directed toward a method. Claim 1 is directed towards a composition.

Claim 9 recites wherein the composition is sprayed into oral cavity. The claim is indefinite since claim 1 recites wherein the composition is a gel and not a liquid and it is not clear how a gel can be sprayed.

Claim 10 recites “a neutralizer for setting a viscosity of the gel, adjusting a pH level of the gel.” The claim is indefinite since the claim is incomplete. It is also not clear whether the claim requires a neutralizer to be present in the composition. 

Claim 11 recites “wherein a preservative preserving the gel, and the viscosity of the gel is similar to natural saliva and can be safely used orally.” The claim is indefinite because it is unclear whether the composition requires such preservative. There is no limitation requiring the composition to comprise of such preservative. 

The term “similar” in claim 11 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree the viscosity is similar to that of natural saliva to determine whether a viscosity meets the scope of the claim.

Claim 12 recites “wherein has a low near-liquid viscosity.” The claim is indefinite since it is unclear what has a low near-liquid viscosity.

The term “low near-liquid” in claim 12 is a relative term which renders the claim indefinite. The term “low near-liquid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in It is unclear to what degree the viscosity is such that one would be able to determine whether a viscosity infringes on the claimed invention.

Regarding claim 12, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear whether calcium has to travel through the matrix of the saliva substitute. 

Claim 12 recites the limitation "the saliva substitute" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites an artificial saliva composition and not a saliva substitute composition.

	Claims 13-16 recites “According to claim 1.” The claims are indefinite since it is unclear what is according to claim 1. Applicant may obviate this issue by reciting --- The artificial saliva composition according to claim 1.”

Claim 13 recites wherein the artificial saliva is applied directly on back of tongue of the mouth to be treated and spread thoroughly insides the mouth. The claim is indefinite since it is unclear how the composition is spread thoroughly inside the mouth when it is applied directly on the back of the tongue. The back of the tongue does not appear to be able to spread the composition thoroughly inside the mouth. 

or dry throat, which would be grammatically correct. 

Claim 14 recites four or more times per day. The claim is indefinite since it is unclear whether the composition is reapplied when dry mouth of dry throat appears four or more times per day or whether the composition is reapplied four or more times per day. 

Claims 13, 14 and 16 claims both a product and method steps of using the product. The claims are indefinite since it is unclear whether infringement occurs when one creates the artificial saliva or whether infringement occurs when a user uses the artificial saliva. See MPEP 2173.05(p). For sake of compact prosecution, the Examiner has interpreted the claims to be product claims where infringement occurs when one creates the artificial saliva.

Claim 15 recites wherein the artificial saliva is provided with a spray applicator. The claim is indefinite since claim 1 recites wherein the composition is a gel and not a liquid and it is not clear how a gel may be provided a with spray applicator. 


Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 2 recites wherein the composition comprises sorbitol. Claim 2 fails to further limit claim 1 since sorbitol is already recited in claim 1.

Claim 3 recites wherein the composition comprises sodium methylcellulose. Claim 3 fails to further limit claim 1 since sodium methylcellulose is already recited in claim 1. 

Claim 4 recites wherein the composition comprises sodium fluoride. Claim 4 fails to further limit claim 1 since sodium fluoride is already recited in claim 1.

Claim 5 recites wherein the composition comprises a colorant. Claim 5 fails to further limit claim 1 since a colorant is already recited in claim 1.



Claim 7 recites wherein it contains one or more excipient agents which have antifungal, bactericidal, and antiviral properties. Claim 7 fails to further limit claim 1 since this is already apparent from claim 1 reciting sorbitol, which according to page 6 of the instant specification is an anti-microbial agent.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garbers et al. (US 2005/0226822, Oct. 13, 2005) in view of Swanson (US 2017/0354676, Dec. 14, 2017), Van Nieuw Amerongen et al. (US 5,86,054, Mar. 23, 1999), and Shibasaki et al. (US 4,879,281, Nov. 7, 1989). 
	Garbers et al. disclose saliva substitution fluids containing a mucus agent and an emulsifier (abstract). Saliva substitute fluids contain ovomucin-containing mucous agent and various salts for adjusting the tonicity, the osmolarity and the pH in such a way that a chemical composition similar to human saliva results. Such additives are chlorides of the alkali metals or alkaline earth metals for adjusting the tonicity and buffer substances such as phosphate or carbonate buffers which adjust the pH of the saliva substitute fluid to a pH which, although it is physiologically tolerable in the oral cavity, is sufficiently high to counteract the dissolution of the dental enamel (¶ [0025]). The saliva substitute fluids preferably contain 0.05 to 0.15 percent by weight KCl, preferably 0.002 to 0.008 percent by weight of MgCl2, and preferably 0.01 to 0.02 percent by weight of CaCl2. The saliva substitute fluids are preferably buffered with dihydrogen phosphate (i.e. neutralizer) to a pH and a buffer capacity which corresponds to human saliva (¶ [0026]). Besides the ovomucin-containing mucous agent, further mucous agents, such as carboxymethylcellulose can be added to the compositions. The amount of additional further mucous agents can be approximately 0.5 to approximately 5 percent by weight, where the viscosity-modifying action of such an additional mucous agent can be taken 
	Garbers et al. differ from the instant claims insofar as not disclosing wherein the composition is a gel. 
	However, Swanson discloses wherein for the treatment of xerostomia, also referred to as dry mouth, artificial saliva or saliva substitutes can be used to replace moisture and lubricate the mouth. These substitutes are available in a variety of formulations including solutions, sprays, gels and lozenges (¶ [0008]). Gel formulations contain a thickening agent in an amount sufficient to render the formulation in the form of a semi-solid (¶ [0035]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Garbers et al. as a gel since the composition is a saliva 
	The combined teachings of Garbers et al. and Swanson do not disclose wherein the composition comprises sodium carboxymethylcellulose. 
	However, Van Nieuw Amerongen et al. disclose a composition comprising at least one polymer such as sodium carboxymethyl cellulose. The composition can serve as a saliva substitution agent (abstract). The composition may have a viscosity level corresponding with natural saliva (col. 3, lines 42-43).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Garber et al. disclose wherein the composition comprises carboxymethylcellulose. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated sodium carboxymethylcellulose into the composition of Garber et al. since it is a known and effective carboxmethylcellulse for saliva substitution compositions as taught by Van Nieuw Amerongen et al.
The combined teachings of Garbers et al., Swanson, and Van Nieuw Amerongen et al. do not disclose wherein the composition has a pH between 6.75 and 7. 
However, Shibasaki et al. disclose wherein artificial saliva compositions are used as substituents for natural saliva and, therefore, should preferably possess all the functions of natural saliva. Of these functions of natural saliva, the pH buffering capacity is the most important, since the generation of caries can be inhibited by this pH Streptococcus mutans. This decalcification is accelerated when the pH in the oral cavity becomes less than 5.5. Accordingly, to prevent the generation of caries, preferably the pH in the oral cavity is within the range of 5.5 or more (col. 1, lines 32-44). 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Garbers et al. with a pH of 5.5 or more since Garbers et al. disclose wherein the pH of the composition should be sufficiently high to counteract the dissolution of the dental enamel and a pH of 5.5 or more is a known and effective pH to inhibit decalcification of enamel as taught by Shibasaki et al. 
In regards to instant claim 1 reciting electrolytes: sodium, potassium, chloride, calcium, phosphate, magnesium, and fluoride, Table 1 of the instant specification discloses an embodiment of the claimed invention comprising dihydrogen phosphate, potassium chloride, magnesium chloride, calcium chloride, and sodium fluoride. Garbers et al. disclose substantially the same compounds. As such, it would have been obvious to one of ordinary skill in the art that the composition of Garbers et al. comprise substantially the same electrolytes as the claimed invention. 
In regards to instant claim 1 reciting wherein all proportions are less than 10% w/v, Garbers et al. disclose amounts that overlap with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  

 In regards to instant claim 2 reciting wherein sorbitol is an isotonic agent and dental agent, Garbers et al. disclose wherein the composition comprises sorbitol. A chemical composition and its properties are inseparable. See MPEP 2112.01. Therefore, the sorbitol of Garber et al. is an isotonic agent and a dental agent whether or not the prior art discloses it as such. 
In regards to instant claim 3 reciting wherein sodium carboxymethylcellulose is a non-ionic thickening agent, as discussed above, it would have been obvious to have incorporated sodium carboxymethylcellulose into the composition of Garbers et al.. A chemical composition and its properties are inseparable. See MPEP 2112.01. Therefore, the sodium carboxymethylcellulose incorporated is a non-ionic thickening agent, whether or not the prior art discloses it as such. 
In regards to instant claim 4 reciting wherein sodium fluoride is a decay preventing compound, Garber et al. disclose wherein the composition comprises sodium fluoride. A chemical composition and its properties are inseparable. See MPEP 2112.01. Therefore, the sodium fluoride of Garber et al. is decay preventing compound, whether or not the prior art discloses it as such. 
In regards to instant claim 7, the composition of Garber et al. comprises sorbitol and the page 6 of the instant specification discloses wherein sorbitol is an antimicrobial agent. 

In regards to instant claims 9, 13, 14, and 16, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the claimed invention is an artificial saliva composiiton and Garbers et al. disclose a saliva substitute fluid. Therefore, since Garbers et al. disclose substantially the same type of composition as the claimed invention, the composition of Garbers et al. is capable of being used in substantially the same manner as the claimed invention. 
 In regards to instant claim 10 reciting a neutralizer for setting a viscosity of the gel and adjusting a pH level of the gel, Garber et al. disclose substantially the same neutralizer as the claimed invention (i.e. dihydrogen phosphate) (see Table 1 of the instant specification). Therefore, the dihydrogen phosphate of Garbers et al. is capable of setting a viscosity of the gel and adjusting a pH level of the gel.
In regards to instant claim 11 reciting wherein the viscosity of the gel is similar to natural saliva, Garbers et al. disclose wherein it is desirable to have the composition similar to human saliva. Therefore, it would have been obvious to one of ordinary skill in the art to have formulated the viscosity of the composition of Garbers et al. to be similar to natural saliva. This is further supported by Van Nieuw Amerongen et al. disclosing a 
In regards to instant claim 12 reciting a low near-liquid viscosity, the instant specification discloses on page 8 wherein the claimed invention has a viscosity similar to saliva. Thus, it is interpreted that a low near-liquid viscosity is a viscosity similar to saliva. Therefore, since it would have been obvious to one of ordinary skill in the art to have formulated the viscosity of the composition of Garbers et al. to be similar to natural saliva, the composition of Garbers et al. has a low near-liquid viscosity for allowing electrolytes to travel through the matrix of the saliva substitute quickly enough to help remineralization.
In regards to instant claim 17 reciting for relief dry mouth, Swanson discloses wherein saliva substitutes may be used to treat dry mouth. Therefore, since the composition of Garbers et al. is a saliva substitute, it would have been obvious to one of ordinary skill in the art to have used the composition of Garbers et al. to treat dry mouth. 
In regards to instant claim 17 reciting instructions for use of the artificial saliva, the instructions are non-functional descriptive material.  Patentable weight need not be given to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See Lowry, 32 F.3d, 1583-84, 32 USPQ2d, 1035; In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See MPEP § 2106.01.  See MPEP 2111.05.

Conclusion
Claims 1-17 are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612